EXHIBIT 10.2

CHANGE OF CONTROL AGREEMENT

                  THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made on
this 7th day of October, 2002, by and between NEOSE TECHNOLOGIES, INC. (the
“Company”) and Debra J. Poul (the “Employee”).

Background

         The Employee serves as a senior executive of the Company; and the
Company and the Employee desire to establish certain protections for the
Employee in the event of his or her termination of employment.

Terms

                  NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants and promises contained herein, and intending to be bound
hereby, the parties agree as follows:

1.       Definitions. As used herein:

                  1.1.   “Base Salary” means, as of any given date, the annual
base rate of salary payable to the Employee by the Company, as then in effect;
provided, however, that in the case of a resignation by the Employee for the
Good Reason described in Section 1.7.4, “Base Salary” will mean the annual base
rate of salary payable to the Employee by the Company, as in effect immediately
prior to the reduction giving rise to the Good Reason.

                  1.2.   “Board” means the Board of Directors of the Company.

                  1.3.   “Cause” means fraud, embezzlement, or any other serious
criminal conduct that adversely affects the Company committed intentionally by
the Employee in connection with her employment or the performance of her duties
as an officer or director of the Company or the Employee’s conviction of, or
plea of guilty or nolo contendere to, any felony.

                  1.4.   “Change in Control” means a change in ownership or
control of the Company effected through:

                           1.4.1   the direct or indirect acquisition by any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing more
than 50% of the total combined voting power of the Company’s outstanding
securities;

                           1.4.2.   a change in the composition of the Board
over a period of 36 months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been board members continuously
since the beginning of such period, or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board



--------------------------------------------------------------------------------

members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board;

                           1.4.3.   the consummation of any consolidation, share
exchange or merger of the Company (a) in which the stockholders of the Company
immediately prior to such transaction do not own at least a majority of the
voting power of the entity which survives/results from that transaction, or (b)
in which a shareholder of the Company who does not own a majority of the voting
stock of the Company immediately prior to such transaction, owns a majority of
the Company’s voting stock immediately after such transaction; or

                           1.4.4.   the liquidation or dissolution of the
Company or any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company, including stock held in subsidiary corporations or interests held in
subsidiary ventures.

                  1.5.   “Code” means Internal Revenue Code of 1986, as amended.

                  1.6.   “Disability” means the Employee’s inability, by reason
of any physical or mental impairment, to substantially perform her regular
duties as contemplated by this Agreement, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present her case),
which inability is reasonably contemplated to continue for at least one year
from its commencement and at least 90 days from the date of such determination.

                  1.7.   “Good Reason” means, without the Employee’s prior
written consent, any of the following:

                           1.7.1.   an adverse change in the Employee’s title;

                           1.7.2.   a reduction in the Employee’s authority,
duties or responsibilities, or the assignment to the Employee of duties that are
inconsistent, in a material respect, with Employee’s position;

                           1.7.3.   the relocation of the Company’s headquarters
more than 15 miles from Horsham, Pennsylvania, unless such move reduces the
Employee’s commuting time;

                           1.7.4.   a reduction in the Employee’s Base Salary or
in the amount, expressed as a percentage of Base Salary, of the Employee’s
Target Bonus;

                           1.7.5.   the Company’s failure to pay or make
available any material payment or benefit due under this Agreement or any other
material breach by the Company of this Agreement.

However, the foregoing events or conditions will constitute Good Reason only if
the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and the Employee resigns her employment within 90 days
following the expiration of that cure period.

- 2 -



--------------------------------------------------------------------------------

                  1.8.   “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or similar
intangible personal property which have been or are developed or created in
whole or in part by the Employee (i) at any time and at any place while the
Employee is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company, or (ii) as a result of tasks assigned to the Employee by the Company.

                  1.9.   “Proprietary Information” means any and all information
of the Company or of any subsidiary or affiliate of the Company. Such
Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including without
limitation Intellectual Property) (b) computer codes or instructions (including
source and object code listings, program logic algorithms, subroutines, modules
or other subparts of computer programs and related documentation, including
program notation), computer processing systems and techniques, all computer
inputs and outputs (regardless of the media on which stored or located),
hardware and software configurations, designs, architecture and interfaces, (c)
business research, studies, procedures and costs, (d) financial data, (e)
distribution methods, (f) marketing data, methods, plans and efforts, (g) the
identities of actual and prospective customers, contractors and suppliers, (h)
the terms of contracts and agreements with customers, contractors and suppliers,
(i) the needs and requirements of, and the Company’s course of dealing with,
actual or prospective customers, contractors and suppliers, (j) personnel
information, (k) customer and vendor credit information, and (l) any information
received from third parties subject to obligations of non-disclosure or non-use.
Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.

                  1.10.   “Release” means a release substantially identical to
the one attached hereto as Exhibit A.

                  1.11.   “Restrictive Covenants” means the covenants set forth
in Sections 6.1 and 6.2 of this Agreement.

                  1.12.   “Target Bonus” means, with respect to any year, the
target amount of the annual bonus that would be payable to the Employee with
respect to that year, whether under an employment or incentive agreement, under
any bonus plan or policy of the Company or

- 3 -



--------------------------------------------------------------------------------

otherwise, assuming that all applicable performance goals are met and conditions
to the payment of such bonus are satisfied.

2.       Termination.

                  2.1.   In General. The Company may terminate the Employee’s
employment at any time. The Employee may terminate her employment at any time;
provided that before the Employee may voluntarily terminate her employment with
the Company, she must provide 30 days prior written notice (or such shorter
notice as is acceptable to the Company) to the Company. Upon any termination of
the Employee’s employment with the Company for any reason: (a) the Employee
(unless otherwise requested by the Board) concurrently will resign any officer
or director positions she holds with the Company, its subsidiaries or
affiliates, and (b) the Company will pay to the Employee all accrued but unpaid
compensation through the date of termination, and (c) except as explicitly
provided in Sections 2, 3 or 4, or otherwise pursuant to COBRA, all compensation
and benefits will cease and the Company will have no further liability or
obligation to the Employee, including, but not limited to, any unpaid Target
Bonus. The foregoing will not be construed to limit the Employee’s right to
payment or reimbursement for claims incurred under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.

                  2.2.   Termination Without Cause. If the Employee’s employment
by the Company ceases due to a termination by the Company without Cause or due
to death or Disability, then, in addition to the payments and benefits provided
for in Section 2.1 above and subject to Section 5 below, the Company will (a)
make a lump sum cash payment to the Employee equal to six months of the
Employee’s Base Salary, as in effect on such date, (b) continue to provide
medical benefits to the Employee (and, if covered immediately prior to such
termination, her spouse and dependents) for a period of six months commencing
from the date of the Employee’s termination of employment at a monthly cost to
the Employee equal to the Employee’s monthly contribution toward the cost of
such coverage immediately prior to such termination, and (c) arrange for the
provision to the Employee of reasonable executive outplacement services by a
provider selected by the mutual agreement of the Company and the Employee;
provided that if the Company’s obligation to make the payments provided for in
clause (a) of this Section 2.2 arises due to the Employee’s death or Disability,
the cash payments described in clause (a) will be offset by the amount of
benefits paid to the Employee (or her representatives, heirs, estate or
beneficiaries) pursuant to any life insurance or disability plans, policies or
arrangements of the Company by virtue of her death or such Disability
(including, for this purpose, only that portion of such life insurance or
disability benefits funded by the Company or by premium payments made by the
Company). The payments and benefits described in this section are in lieu of
(and not in addition to) any other severance arrangement maintained by the
Company.

3.       Certain Terminations Following a Change in Control. If the Employee’s
employment with the Company ceases within twelve months following a Change in
Control as a result of a termination by the Company without Cause or a
resignation by the Employee for Good Reason, then in lieu of the payments and
benefits provided for in Section 2.2, (a) the Company will pay to the Employee
on the date of termination a lump sum cash payment equal to the sum of (i) one
year of the Employee’s Base Salary as in effect on such date, and (ii) the
Employee’s Target

- 4 -



--------------------------------------------------------------------------------

Bonus for the calendar year in which the termination occurs, (b) the Company
will continue to provide medical benefits to the Employee (and, if covered
immediately prior to such term, her spouse and dependents) for a period of one
year commencing from the date of the Employee’s termination of employment at a
monthly cost to the Employee equal to the Employee’s monthly contribution, if
any, toward the cost of such coverage immediately prior to such termination,
(c) the Company will arrange for the provision to the Employee of reasonable
executive outplacement services by a provider selected by the mutual agreement
of the Company and the Employee, (d) the Company will pay to the Employee the
additional amount, if any, payable pursuant to Section 4 below, and (e) all
outstanding stock options then held by the Employee will then become fully
vested and immediately exercisable and will remain exercisable for 12 months
following Employee’s termination of employment, notwithstanding any inconsistent
language in any equity incentive plan or agreement.

4.       Parachute Payments.

                  4.1.   Generally. All amounts payable to the Employee under
this Agreement will be made without regard to whether the deductibility of such
payments (considered together with any other entitlements or payments otherwise
paid or due to the Employee) would be limited or precluded by Section 280G of
the Code and without regard to whether such payments would subject the Employee
to the excise tax levied on certain “excess parachute payments” under Section
4999 of the Code (the “Parachute Excise Tax”).

                  4.2.   Gross-Up. If all or any portion of the payments or
other benefits provided under any section of this Agreement, either alone or
together with any other payments and benefits which the Employee receives or is
entitled to receive from the Company or its affiliates (whether paid or payable
or distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payment”) would result in the imposition of a Parachute Excise Tax, the
Employee will be entitled to an additional payment (the “Gross-up Payment”) in
an amount such that the net amount of the Payment and the Gross-up Payment
retained by the Employee after the calculation and deduction of all excise taxes
(including any interest or penalties imposed with respect to such taxes) on the
Payment and all federal, state and local income tax, employment tax and excise
tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-up Payment provided for in this Section 4.2, and taking into account
any lost or reduced tax deductions on account of the Gross-up Payment, shall be
equal to the Payment.

                  4.3.   Measurements and Adjustments. The determination of the
amount of the payments and benefits paid and payable to the Employee and whether
and to what extent payments under Section 4.2 are required to be made will be
made at the Company’s expense by an independent auditor selected by mutual
agreement of the Company and the Employee, which auditor shall provide the
Employee and the Company with detailed supporting calculations with respect to
its determination within 15 business days after the receipt of notice from the
Employee or the Company that the Employee has received or will receive a payment
that is potentially subject to the Parachute Excise Tax. For the purposes of
determining whether any payments will be subject to the Parachute Excise Tax and
the amount of such Parachute Excise Tax, such

- 5 -



--------------------------------------------------------------------------------

payments will be treated as “parachute payments” within the meaning of Section
280G of the Code, and all “parachute payments” in excess of the “base amount”
(as defined under Section 280G(b)(3) of the Code) shall be treated as subject to
the Parachute Excise tax, unless and except to the extent that in the opinion of
the accountants such payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Parachute Excise Tax. For purposes of determining the amount of the Gross-up
Payment, if any, the Employee shall be deemed to pay federal income taxes at the
highest applicable marginal rate of federal income taxation for the calendar
year in which the gross-up payment is to be made and to pay any applicable state
and local income taxes at the highest applicable marginal rate of taxation for
the calendar year in which the gross-up payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined without
regard to limitations on deductions based upon the amount of the Employee’s
adjusted gross income); and to have otherwise allowable deductions for federal,
state and local income tax purposes at least equal to those disallowed because
of the inclusion of the gross-up payment in the Employee adjusted gross income.
Any Gross-up Payment shall be paid by the Company at the time the Employee is
entitled to receive the Payment. Any determination by the auditor shall be
binding upon the Company and the Employee.

                  4.4.   Underpayment or Overpayment. In the event of any
underpayment or overpayment to the Employee (determined after the application of
Section 4.2), the amount of such underpayment or overpayment will be, as
promptly as practicable, paid by the Company to the Employee or refunded by the
Employee to the Company, as the case may be, with interest at the applicable
federal rate specified in Section 1274(d) of the Code.

5.       Timing of Payments Following Termination. Notwithstanding any provision
of this Agreement, the payments and benefits described in Sections 2, 3 and 4
are conditioned on the Employee’s execution and delivery to the Company of a
Release in a manner consistent with the Older Workers Benefit Protection Act and
any similar state law that is applicable. The amounts described in Sections
2.2(a) or 3(a) (as applicable) will be paid in a lump sum, as soon as the
Release becomes irrevocable following the Employee’s execution and delivery of
the Release.

6.       Restrictive Covenants. As consideration for all of the payments to be
made to the Employee pursuant to Sections 2, 3, and 4 of this Agreement, the
Employee agrees to be bound by the Restrictive Covenants set forth in this
Section 6. The Restrictive Covenants will apply without regard to whether any
termination of the Employee’s employment is initiated by the Company or the
Employee, and without regard to the reason for that termination.

                  6.1.   Confidentiality. The Employee recognizes and
acknowledges that the Proprietary Information is a valuable, special and unique
asset of the business of the Company. As a result, both during the Employee’s
employment by the Company and thereafter, the Employee will not, without the
prior written consent of the Company, for any reason either directly or
indirectly divulge to any third-party or use for her own benefit, or for any
purpose other than the exclusive benefit of the Company, any Proprietary
Information, provided that the Employee may during her employment by the Company
disclose Proprietary Information to third

- 6 -



--------------------------------------------------------------------------------

parties as may be necessary or appropriate to the effective and efficient
discharge of her duties as an employee hereunder (provided that the third party
recipient has signed the Company’s then-approved confidentiality or similar
agreement) or as such disclosures may be required by law. If the Employee or any
of her representatives becomes legally compelled to disclose any of the
Proprietary Information, the Employee will provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy. The non-disclosure and non-use obligations with respect to
Proprietary Information set forth in this Section 6.2 shall not apply to any
information that is in or becomes part of the public domain through no improper
act on the part of the Employee.

                  6.2.   Property of the Company.

                           6.2.1.   Proprietary Information. All right, title
and interest in and to Proprietary Information will be and remain the sole and
exclusive property of the Company. The Employee will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of her duties to
the Company. If the Employee removes such materials or property in the
performance of her duties, the Employee will return such materials or property
to their proper files or places of safekeeping as promptly as possible after the
removal has served its specific purpose. The Employee will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property or any other oral or written information to which he may have access or
become familiar in the course of her employment, except to the extent necessary
in the performance of her duties. Upon termination of the Employee’s employment
with the Company, he will leave with the Company or promptly return to the
Company all originals and copies of such materials or property then in her
possession.

                  6.3.   Acknowledgements. The Employee acknowledges that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and that the duration and geographic
scope of the Restrictive Covenants are reasonable given the nature of this
Agreement and the position the Employee holds within the Company. The Employee
further acknowledges that the Restrictive Covenants are included herein in order
to induce the Company to enter into this Agreement and that the Company would
not have entered into this Agreement in the absence of the Restrictive
Covenants.

                  6.4.   Remedies and Enforcement Upon Breach.

                           6.4.1.   Specific Enforcement. The Employee
acknowledges that any breach by her, willfully or otherwise, of the Restrictive
Covenants will cause continuing and irreparable injury to the Company for which
monetary damages would not be an adequate remedy. The Employee shall not, in any
action or proceeding to enforce any of the provisions of this Agreement, assert
the claim or defense that such an adequate remedy at law exists. In the event of
any such breach by the Employee, the Company shall have the right to enforce the
Restrictive Covenants by seeking injunctive or other relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.

- 7 -



--------------------------------------------------------------------------------

                           6.4.2.   Judicial Modification. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration of such provision, such court shall have
the power to modify such provision and, in its modified form, such provision
shall then be enforceable.

                           6.4.3.   Accounting. If the Employee breaches any of
the Restrictive Covenants, the Company will have the right and remedy to require
the Employee to account for and pay over to the Company all compensation,
profits, monies, accruals, increments or other benefits derived or received by
the Employee as the result of such breach. This right and remedy will be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity.

7.       Miscellaneous.

                  7.1.   No Liability of Officers and Directors for Severance
Upon Insolvency. Notwithstanding any other provision of the Agreement and
intending to be bound by this provision, the Employee hereby (a) waives any
right to claim payment of amounts owed to her, now or in the future, pursuant to
this Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.

                  7.2.   Successors and Assigns. The Company may assign this
Agreement to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, or otherwise. The rights of the Employee hereunder are personal to
the Employee and may not be assigned by her.

                  7.3.   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of laws.

                  7.4.   Enforcement. Any legal proceeding arising out of or
relating to this Agreement will be instituted in the United States District
Court for the Eastern District of Pennsylvania, or if that court does not have
or will not accept jurisdiction, in any court of general jurisdiction in the
Commonwealth of Pennsylvania, and the Employee and the Company hereby consent to
the personal and exclusive jurisdiction of such courts and hereby waive any
objections that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

                  7.5.   Waivers; Separability. The waiver by either party
hereto of any right hereunder or any failure to perform or breach by the other
party hereto shall not be deemed a waiver of any other right hereunder or any
other failure or breach by the other party hereto, whether of the same or a
similar nature or otherwise. No waiver shall be deemed to have occurred unless
set forth in a writing executed by or on behalf of the waiving party. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such

- 8 -



--------------------------------------------------------------------------------

invalidity or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect.

                  7.6.   Notices. All notices and communications that are
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally or upon mailing by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

  If to the Company, to:

Neose Technologies, Inc.
102 Witmer Road
Horsham PA 19044
Attn: General Counsel
Fax: 215-315-9100


  With a copy to:

Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esquire
Fax: 215-981-4750


  If to Employee, to:

Debra J. Poul
1320 Beaumont Drive
Gladwyne, PA 19035-1302
Fax: 610-896-3808


or to such other address as may be specified in a notice given by one party to
the other party hereunder.

                  7.7.   Entire Agreement; Amendments. This Agreement and the
attached exhibit contain the entire agreement and understanding of the parties
relating to the provision of severance benefits upon termination, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject, including but not
limited to the Retention Agreement by and between the Employee and the Company,
dated January 21, 2002 and the Noncompetition and Confidentiality Agreement by
and between the Employee and the Company dated December 8, 1999. This Agreement
may not be changed or modified, except by an Agreement in writing signed by each
of the parties hereto.

                  7.8.   Withholding. The Company will withhold from any
payments due to Employee hereunder, all taxes, FICA or other amounts required to
be withheld pursuant to any applicable law.

- 9 -



--------------------------------------------------------------------------------

                  7.9.   Headings Descriptive. The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

                  7.10.   Counterparts. This Agreement may be executed in
multiple counterparts, each of which will be deemed to be an original, but all
of which together will constitute but one and the same instrument.

                  IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date and year first above written.

  NEOSE TECHNOLOGIES, INC.
  By: 

/s/ C. BOYD CLARKE

--------------------------------------------------------------------------------

      C. Boyd Clarke
President & Chief Executive Officer


     
   
/s/ DEBRA J. POUL

--------------------------------------------------------------------------------

      Debra J. Poul


- 10 -



--------------------------------------------------------------------------------

Exhibit A
Release and Non-Disparagement Agreement

                  THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”)
is made as of the ___ day of _______, _____ by and between ____________________
(the “Employee”) and NEOSE TECHNOLOGIES, INC. (the “Company”).

                  WHEREAS, the Employee’s employment as an executive of the
Company has terminated; and

                  WHEREAS, pursuant to Section[s] [2] [3] [and 4] of the Change
of Control Agreement by and between the Company and the Employee dated as of
__________ ___, 2002 (the “Change of Control Agreement”), the Company has agreed
to pay the Employee certain amounts and to provide her with certain rights and
benefits, subject to the execution of this Release.

                  NOW THEREFORE, in consideration of these premises and the
mutual promises contained herein, and intending to be legally bound hereby, the
parties agree as follows:

SECTION 1.   Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section[s] [2] [3] [and 4] of the Change of
Control Agreement constitute full settlement of all of her rights under the
Change of Control Agreement, (b) she has no entitlement under any other
severance or similar arrangement maintained by the Company, and (c) except as
otherwise provided specifically in this Release, the Company does not and will
not have any other liability or obligation to the Employee. The Employee further
acknowledges that, in the absence of her execution of this Release, the payments
and benefits specified in Section[s] [2] [3] [and 4] of the Change of Control
Agreement would not otherwise be due to the Employee.

SECTION 2.   Release and Covenant Not to Sue. The Employee hereby fully and
forever releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of her employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law. The Employee expressly represents that she has not filed a
lawsuit or initiated any other administrative proceeding against the Company
(including for purposes of this Section 2, its parents, affiliates and
subsidiaries), and that she has not assigned any claim against the Company (or
its parents, affiliates and subsidiaries) to any other person or entity. The
Employee further promises not to initiate a lawsuit or to bring any other claim
against the Company (or its parents, affiliates and subsidiaries) arising out of
or in any way related to her employment by the Company or the termination of
that employment. The forgoing will not be deemed to release the Company from (a)
claims solely to enforce this Release, (b) claims solely to enforce Section[s]
[2] [3] [and 4] of the Change of Control Agreement, (c) claims for
indemnification under the Company’s By-Laws, under any indemnification agreement
between the Company and the Employee or under any similar agreement or (d)
claims solely to enforce the terms of any equity incentive award agreement
between



--------------------------------------------------------------------------------

 the Employee and the Company. This Release will not prevent the Employee from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claims by the Employee for personal relief in connection with such a
charge or investigation (such as reinstatement or monetary damages) would be
barred.

SECTION 3.   Restrictive Covenants. The Employee acknowledges that the terms of
Section 6 of the Change in Control Agreement will survive the termination of her
employment. The Employee affirms that the restrictions contained in Section 6 of
the Change in Control Agreement are reasonable and necessary to protect the
legitimate interests of the Company, that she received adequate consideration in
exchange for agreeing to those restrictions and that she will abide by those
restrictions.

SECTION 4.   Non-Disparagement. The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.

SECTION 5.   Cooperation. The Employee further agrees that, subject to
reimbursement of her reasonable expenses, she will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
the Employee was involved during her employment with Company. The Employee shall
render such cooperation in a timely manner on reasonable notice from the
Company.

SECTION 6.   Rescission Right. The Employee expressly acknowledges and recites
that (a) she has read and understands this Release in its entirety, (b) she has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) she has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) she
was provided 21 calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) she is provided seven (7) calendar days from the date of signing
to terminate and revoke this Release (or such longer period required by
applicable state law), in which case this Release shall be unenforceable, null
and void. The Employee may revoke this Release during those seven (7) days (or
such longer period required by applicable state law) by providing written notice
of revocation to the Company.

SECTION 7.   Challenge. If the Employee violates or challenges the
enforceability of any provisions of the Noncompetition Agreement or this
Release, no further payments, rights or benefits under Section[s] [2] [3] [and
4] of the Change of Control Agreement will be due to the Employee.

SECTION 8.   Miscellaneous.

                  8.1.   No Admission of Liability. This Release is not to be
construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to the
Employee. There have been no such violations, and the Company specifically
denies any such violations.

- 2 -



--------------------------------------------------------------------------------

                  8.2.   No Reinstatement. The Employee agrees that she will not
apply for reinstatement with the Company or seek in any way to be reinstated,
re-employed or hired by the Company in the future.

                  8.3.   Successors and Assigns. This Release shall inure to the
benefit of and be binding upon the Company and the Employee and their respective
successors, executors, administrators and heirs. The Employee may make any
assignment of this Release or any interest herein, by operation of law or
otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

                  8.4.   Severability. Whenever possible, each provision of this
Release will be interpreted in such manner as to be effective and valid under
applicable law. However, if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

                  8.5.   Entire Agreement; Amendments. Except as otherwise
provided herein, this Release contains the entire agreement and understanding of
the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof. This
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

                  8.6.   Governing Law. This Release shall be governed by, and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to the application of the principles of conflicts of laws.

                  8.7.   Counterparts and Facsimiles. This Release may be
executed, including execution by facsimile signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

                  IN WITNESS WHEREOF, the Company has caused this Release to be
executed by its duly authorized officer, and the Employee has executed this
Release, in each case as of the date first above written.

  NEOSE TECHNOLOGIES, INC.
  By: 

    Name & Title:  

--------------------------------------------------------------------------------


    EMPLOYEE
   



--------------------------------------------------------------------------------

       


- 3 -